United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 1, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-21001
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BETTY OSAYANMO OGBEIDE,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:03-CR-434-1
                      --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Betty Osayanmo Ogbeide (Ogbeide) appeals her sentence

following her guilty-plea convictions for possession with intent

to distribute more than 100 grams of heroin and importation of

more than 100 grams of heroin.   Ogbeide was sentenced to 70

months of imprisonment and five years of supervised release.

     Ogbeide argues that the district court erred by denying her

a minor role adjustment pursuant to U.S.S.G. § 3B1.2.      This court

reviews the district court’s application of the Sentencing


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-21001
                                -2-

Guidelines de novo and reviews factual findings for clear error.

See United States v. Villanueva, 408 F.3d 193, 203 & n.9 (5th

Cir.), cert. denied, 126 S. Ct. 268 (2005).   The men who arranged

Ogbeide’s travel to the United States also arranged at least one

prior trip, and they told her that next time she would be

carrying “something” for them.   Ogbeide was transporting almost

one kilogram of heroin, and her role as courier was indispensable

to the overall smuggling operation.   Therefore, the district

court did not clearly err in denying a mitigating role

adjustment.

     Ogbeide argues that the district court erred in ordering her

to cooperate in the collection of a DNA sample as a condition of

supervised release.   This claim is not ripe for review.    See

United States v. Riascos-Cuenu, 428 F.3d 1100, 1102 (5th Cir.

2005), petition for cert. filed (Jan. 9, 2006) (No. 05-8662).

This portion of her appeal is dismissed for lack of jurisdiction.

     Ogbeide also argues for the first time on appeal that her

sentence is unconstitutional under United States v. Booker, 543

U.S. 220 (2005), because it was imposed pursuant to a mandatory

application of the Sentencing Guidelines.   This court reviews

forfeited Booker errors for plain error.    United States v.

Valenzuela-Quevedo, 407 F.3d 728, 732 (5th Cir.), cert. denied,

126 S. Ct. 267 (2005).   Ogbeide has established obvious error

because she was sentenced under a mandatory guidelines regime.

See id.   To establish the third prong of plain error, she must
                             No. 04-21001
                                  -3-

“point to statements in the record by the sentencing judge

demonstrating a likelihood that the judge sentencing under an

advisory scheme rather than a mandatory one would have reached a

significantly different result.”    United States v. Pennell, 409

F.3d 240, 245 (5th Cir. 2005).    Ogbeide’s argument that the error

is structural or presumptively prejudicial has been rejected by

this court.   See United States v. Malveaux, 411 F.3d 558, 560-61

n.9 (5th Cir.), cert. denied, 126 S. Ct. 194 (2005).    Ogbeide has

not pointed to any statement by the district court that suggests

it would have imposed a different sentence.    The fact that

Ogbeide was sentenced at the lowest end of the applicable

guidelines range does not indicate that her sentence likely would

have been different under advisory guidelines.    See United States

v. Bringier, 405 F.3d 310, 317-18 & n.4 (5th Cir. 2005), cert.

denied, 126 S. Ct. 264 (2005).

     Ogbeide’s final argument, raised for the first time on

appeal, that 21 U.S.C. §§ 952 and 960 are unconstitutional under

Apprendi v. New Jersey, 530 U.S. 466 (2000), is foreclosed by

this court’s precedent.     See United States v. Slaughter, 238 F.3d

580, 582 (5th Cir. 2000).

     AFFIRMED IN PART; DISMISSED IN PART.